—Judgment unanimously affirmed. Memorandum: Supreme Court properly refused to instruct the jury on the defense of justification; no reasonable view of the evidence established the elements of the defense (see, People v Reynoso, 73 NY2d 816). Defendant contends that the court should have suppressed the gun because his sister lacked authority to consent to the search. We disagree. Here, the "searching officers rel[ied] in good faith on the apparent capability of [defendant’s sixteen-year-old sister] to consent to a search and the circumstances reasonably indicate[d] that [she did], in fact, have the authority to consent” (People v Adams, 53 NY2d 1, 9, rearg denied 54 NY2d 832, cert denied 454 US 854; see, People v Bostic [appeal No. 1], 222 AD2d 1073 [decided herewith]). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Assault, 1st Degree.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.